In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-16-00372-CR
                                  No. 07-16-00373-CR
                                  No. 07-16-00374-CR
                              ________________________


                             ISAAC J. ADAMS, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE



                         On Appeal from the 432nd District Court
                                 Tarrant County, Texas
Trial Court Nos. 1414530D, 1409243D & 1414529D; Honorable Ruben Gonzalez, Jr., Presiding


                                      January 24, 2018

                                         ORDER
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Isaac J. Adams, has filed with this court a pro se motion requesting early

issuance of mandates. We grant that motion.


      After Appellant’s appellate counsel filed an Anders brief, this court affirmed the trial

court’s judgments of conviction for manslaughter and for two counts of aggravated
assault. See Adams v. State, Nos. 07-16-00372-CR, 07-16-00373-CR, and 07-16-00374-

CR, 2017 Tex. App. LEXIS 11202 (Tex. App.—Amarillo Nov. 30, 2017, no pet. h.).

Subsequent to the issuance of this court’s opinion, Appellant did not file a motion for

rehearing or request en banc reconsideration; however, he did file a pro se motion for

extension of time in which to file a petition for discretionary review with the Texas Court

of Criminal Appeals. That extension was granted and the deadline for filing was extended

to March 3, 2018. Appellant has now filed a pro se motion requesting that his appeals be

terminated and mandates issue.


       This court’s plenary power over a judgment expires sixty days after a judgment is

issued “if no timely filed motion for rehearing or en banc reconsideration, or timely filed

motion to extend time to file such a motion, is then pending.” TEX. R. APP. P. 19.1(a).

Therefore, although Appellant has been granted additional time to file a petition for

discretionary review, should he be inclined to do so, this court retains plenary power to

grant the relief he has requested.


       Rule 18.1(c) of the Texas Rules of Appellate Procedure provides for issuance of

an early mandate “if the parties so agree, or for good cause on the motion of a party.”

TEX. R. APP. P. 18.1(c). By his motion, Appellant acknowledges that he cannot be

transferred from the Tarrant County jail to the Texas Department of Criminal Justice until

mandates issue in these appeals. Appellant clearly and unequivocally expresses his

desire to be transferred “A.S.A.P.”1




       1  Appellant further notes that he has filed a motion in the Texas Court of Criminal Appeals
requesting dismissal of his appeals.

                                                2
      By Order of the Court, for good cause on Appellant’s motion, his motion for early

issuance of mandates is granted. Mandates in all three causes will be issued forthwith.


      It is so ordered.


                                               Per Curiam


Do not publish.




                                           3